— Judgment, Supreme Court, New York County (Edward Greenfield, J.), rendered on January 29, 1985, and judgment of said court (Harold Rothwax, J.), rendered on January 31, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur — Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.